DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The TrackOne Request, filed May 27, 2021, was granted July 23, 2021.  Therefore, this application will be accorded special status.
	A Preliminary Amendment was filed on May 27, 2021, canceling claims 1-129 and adding claims 130-152.  Claims 130-152 are pending in this application and are under examination.

Information Disclosure Statement
	The Information Disclosure Statement filed July 16, 2021 has been considered.

Claim Objections
Claim 130 is objected to because of the following informalities:  
At claim 130, line 2, a comma should be inserted after “introducing.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 130-152 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 130 recites the limitation "the selection marker gene" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if the selection marker in step (b) refers to the different selection marker gene in the additional plasmid or to some other selection marker gene.
Claim 131 recites the limitation "the selection marker gene" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if this refers to the selection marker gene of the first plasmid, the different selection marker gene of the additional plasmid, or to some other selection marker gene.
Claims 144 and 146-152 depend from claim 131, and are therefore included in this rejection.
	At claim 133, it is not clear how the selection marker gene can “comprise” an antibiotic or auxotrophic selection marker gene.  It is suggested that “comprises” be changed to “is.”
Claim 134 recites the limitation "the introducing steps" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that “steps” be changed to “step.”
Claim 144 recites the limitation "the additional plasmid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if this refers to the additional plasmid of claim 130, the additional plasmid(s) of claim 131, or to some other additional plasmid.
Claim 147 depends from claim 144, and is therefore included in this rejection.
Claim 146 recites the limitation "the additional plasmid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if this refers to the additional plasmid of claim 130, the additional plasmid(s) of claim 131, or to some other additional plasmid.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 130-152 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,053,506. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘506 patent and the pending claims provide for clearing plasmids from microbial host cells in a method employing plasmids comprising differing selection marker genes, where selection of a specific marker gene without counterselection steps clears a previously introduced plasmid from the host cell.  Although the pending claims do not require that the plasmids are editing plasmids, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention

Claims 130-152 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,053,515. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘515 patent and the pending claims provide for clearing plasmids from microbial host cells in a method employing plasmids comprising differing selection marker genes, where selection of a specific marker gene without counterselection steps clears a previously introduced plasmid from the host cell.  Although the pending claims do not require that the plasmids are editing plasmids, it would 

Claims 130-152 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 99-118 of copending Application No. 17/332,160 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘160 application and the pending claims provide for clearing plasmids from microbial host cells in a method employing plasmids comprising differing selection marker genes, where selection of a specific marker gene without counterselection steps clears a previously introduced plasmid from the host cell.  Although the pending claims do not require that the plasmids are editing plasmids, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636